DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/21 was filed after the mailing date of the Notice of Allowance on 10/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/7/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/818192 (now patent No. 10738270), US Patent Nos. 10704018, 10421936, 10087408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 30-59 are allowed.
The following is an examiner's statement of reasons for allowance: the primary reason for the allowance of the independent claim is that the prior art does not teach nor fairly disclose a method comprising: introducing a population of antibody secreting cells via a single introduction port into a microfluidic device comprising a plurality of microfluidic chambers, wherein each microfluidic chamber of the plurality comprises an inlet and a cell trap, transporting cells of the population via the introduction port and a flow channel into different microfluidic chambers of the plurality, wherein single cells of the population are retained individually in different microfluidic chambers of the plurality via the cell trap, and exchanging the cell culture medium in the microfluidic chambers via the flow channel and the inlets of the microfluidic chambers, to create a plurality of individual clonal cell populations of antibody secreting cells, wherein the individual clonal cell populations are retained in the same microfluidic chamber as their respective parental cell, in combination with all additional claimed elements. 
It is noted that while the newly cited references on the IDS dated 1/6/21 of Love, Yasuda, Nasseff and Balagadde do recite structures and methods for retaining single cells in chambers, none of the references teach the current invention as claimed. Specifically the current method requires using a device for retaining single cells in chambers in combination with the steps of: introducing a population of antibody secreting cells, and exchanging the cell culture medium... to create a plurality of individual clonal cell populations of antibody secreting cells, wherein the individual clonal cell populations are retained in the same microfluidic chamber as their respective parental cell. This combination of limitations is not taught nor fairly disclosed by the newly cited references nor the previously cited prior art references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799